DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed December 16, 2020
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 7, Applicant argues that Natanzon is silent with respect to filtering create virtual machine operations from the virtual machine backup operations to exclude the create virtual machine operations.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 6-9, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US Pat. No. 9,135,120) further in view of Larsson et al. (US Patent No. 5,548,750)

Regarding claim 1, Natanzon teaches a method comprising: 
‘receiving operations targeting a virtual machine of a first
node’ as receiving and executing a virtual machine disk clone operation targeting a first storage (Col. 15, Lines 40-47; Col. 26, Line 47-Col. 27, Line 15)
‘in response to an indication that a synchronous replication relationship specifies that virtual machine backups for the virtual machine are to be replicated to a second node, identifying virtual machine backup operations, of the operations, to replicate to the second node’ as each system including source storage system and target storage system and including physical storage units for storing data and designating a logical unit used with operations for replicating another logical unit, wherein metadata needed to be accessible at both sites, the replicating site access redirected synchronously to the production site (Col. 12, Lines 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig.,1; Col. 6, Lines 46-55)
‘replicating the filtered virtual machine backup operations to the second node for execution’ (Col. 15, Line 47; Col. 26, Line 47-Col. 27, Line 15; Fig. 37, 38)
Natazon fails to explicitly teach:
‘filtering create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’
Larsson teaches:
‘filtering create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’ as a variable that allows selection of operations that should be included or excluded from backup (Col. 5, Lines 54-Col. 6, Line 2)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Larrson’s would have allowed Natanzon’s to improve efficiency in handing backup operations (Col. 3, Lines 44-55)

	
Regarding claim 2, Natanzon teaches ‘wherein the replicating comprises: refraining from transmitting filtered operations to the second node as filter driver redirecting operations’ (Col. 6, Lines 46-49)

Regarding claim 6, Natanzon teaches ‘wherein the first node stores data of the virtual machine within a storage area network (SAN) dataset.’ (Col. 10, Lines 27-45)

Regarding claim 7, Natanzon teaches ‘executing an operation to clone a LUN at the first node.’ (Col. 15, Lines 43-50)

Regarding claim 8, Natanzon teaches ‘replicating the operation to the second node to create a clone of the LUN at the second node.’ (Col. 15, Lines 43-67)

Natanzon teaches ‘synchronously replicating a first data store of the first node to a second data store of the second node.’ (Col. 31, Lines 1-12)

Regarding claim 13, Natazon teaches a  non-transitory machine readable medium having stored thereon instructions which when executed by at least one machine, causes the machine to:
‘receive operations targeting a virtual machine of a first
node’ as receiving and executing a virtual machine disk clone operation targeting a first storage (Col. 15, Lines 40-47; Col. 26, Line 47-Col. 27, Line 15)
‘in response to an indication that a synchronous replication relationship specifies that virtual machine backups for the virtual machine are to be replicated to a second node, identify virtual machine backup operations, of the operations, to replicate to the second node’ as each system including source storage system and target storage system and including physical storage units for storing data and designating a logical unit used with operations for replicating another logical unit, wherein metadata needed to be accessible at both sites, the replicating site access redirected synchronously to the production site (Col. 12, Lines 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig.,1; Col. 6, Lines 46-55)
‘replicate the filtered virtual machine backup operations to the second node for execution’ (Col. 15, Line 47; Col. 26, Line 47-Col. 27, Line 15; Fig. 37, 38)
Natazon fails to explicitly teach:
‘filter create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’
Larsson teaches:
‘filter create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’ as a variable that allows selection of operations that should be included or excluded from backup (Col. 5, Lines 54-Col. 6, Line 2)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Larrson’s would have allowed Natanzon’s to improve efficiency in handing backup operations (Col. 3, Lines 44-55)


Natanzon teaches ‘wherein the replicating comprises: refrain  from transmitting filtered operations to the second node’ as filter driver redirecting operations’ (Col. 6, Lines 46-49)

Regarding claim 18,  Natanzon teaches ‘wherein the first node stores data of the virtual machine within a storage area network (SAN) dataset.’ (Col. 10, Lines 27-45)

Regarding claim 19, Natanzon teaches ‘execute an operation to clone a LUN at the first node.’ (Col. 15, Lines 43-50)

Regarding claim 20, Natanzon teaches computing device comprising:
‘a memory comprising machine executable code for performing a method’ (Col. 11, Lines 15-20)
‘a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
‘receive operations targeting a virtual machine of a first
node’ as receiving and executing a virtual machine disk clone operation targeting a first storage (Col. 15, Lines 40-47; Col. 26, Line 47-Col. 27, Line 15)
‘in response to an indication that a synchronous replication relationship specifies that virtual machine backups for the virtual machine are to be replicated to a second node, identify virtual machine backup operations, of the operations, to replicate to the second node’ as each system including source storage system and target storage system and including physical storage units for storing data and designating a logical unit used with operations for replicating another logical unit, wherein metadata needed to be accessible at both sites, the replicating site access redirected synchronously to the production site (Col. 12, Lines 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig.,1; Col. 6, Lines 46-55)
‘replicate the filtered virtual machine backup operations to the second node for execution’ (Col. 15, Line 47; Col. 26, Line 47-Col. 27, Line 15; Fig. 37, 38)
Natazon fails to explicitly teach:
‘filter create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’
Larsson teaches:
‘filter create virtual machine backup operations from the virtual machine backup operations to create filtered virtual machine backup operations excluding the create virtual machine operations’ as a variable that allows selection of operations that should be included or excluded from backup (Col. 5, Lines 54-Col. 6, Line 2)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Larrson’s would have allowed Natanzon’s to improve efficiency in handing backup operations (Col. 3, Lines 44-55)

Claim 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US Pat. No. 9,135,120) further in view of Zhang (US Pub. No. 2019/0129807)

Regarding claim 3, Natanzon fails to explicitly teach ‘wherein an operation specifies that a virtual machine backup is to be automatically deleted.’
Zhang teaches ‘wherein an operation specifies that a virtual machine backup is to be automatically deleted.’ (¶0018)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Zhang’s would have allowed Natanzon’s to improve virtual machine backup performance (¶0003)

Regarding claim 15, Zhang teaches ‘wherein an operation specifies that a virtual machine backup is to be deleted.’ (¶0018)

	
Claim 4, 5, 10-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US Pat. No. 9,135,120) further in view of Ben-Shaul et al. (US Pub. No. 2013/0212480)

Regarding claim 4, Natanzon fails to explicitly teach ‘wherein the operations comprise a file clone operation, and wherein the method comprises:
replacing the file clone operation with a partial file clone request.’
Ben-Shaul teaches ‘wherein the operations comprise a file clone operation, and wherein the method comprises:
replacing the file clone operation with a partial file clone request.’ (¶0061)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Natanzon’s to improve techniques for provisioning and synchronizing data across devices (¶0002)

Regarding claim 5, Ben-Shaul teaches ‘wherein the operations comprise a LUN clone operation, and wherein the method comprises:
replacing the LUN clone operation with a partial LUN clone request.’ (¶0061)

Ben-Shaul teaches ‘wherein the synchronously replicating replicates a LUN from the first node to the second node as a LUN clone, and wherein the method comprises:
initializing a set of virtual machines at the second node using the LUN
clone.’ (¶0071)

Regarding claim 11, Ben-Shaul teaches ‘cloning a computing environment to create a clone to use as a template for provisioning virtual machines.’ (¶0030)

Regarding claim 12, Ben-Shaul teaches ‘wherein an operation comprises a virtual machine clone operation to clone the virtual machine.’ (¶0030)

Regarding claim 16, Ben-Shaul teaches ‘replace the file clone operation with a partial file clone request.’ (¶0061)

Regarding claim 17, Ben-Shaul teaches ‘wherein the operations comprise a file clone operation, and wherein the instructions cause the machine to:
replacing the file clone operation with a partial LUN clone request.’ (¶0061)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166